Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
By Examiner’s Amendment, Claims 1, 13, and 17 are amended.
Claims 1, 3, 9-13, 16, 17, and 20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
The Application has been amended as follows:
1.  (Currently Amended)	A computer-implemented method for minimizing errors in prescription medication dispensing, the method comprising:
obtaining, by a processor, a prescription of a medication for a patient; 
obtaining, by the processor, a patient profile associated with the patient; 
obtaining, by the processor, medication details for the medication; 
obtaining, from a biometric sensor associated with a user device of the patient, biometric data associated with the patient, wherein the biometric data is one of heart rate data, blood pressure data, or blood oxidation data;
displaying to the patient, on the user device, the medication details; 

obtaining a threshold grade; 
comparing the grade for the prescription to the threshold grade;

determining a scheduled activity of the patient based on analyzing an application associated with the user device;
determining a conflict between the medication details for the medication and the scheduled activity of the patient;
sending a notification, to the user device, of the conflict to the patient and displaying the conflict to the patient;	
receiving, by the processor, filled prescription data corresponding to the control instructions from the automated medication dispenser comprising medication attributes about a filled prescription, wherein the medication attributes comprise a standard prescription image;
obtaining, by the user device, an image of the filled prescription;
comparing the image of the filled prescription to the standard prescription image; 
determining that the medication is incorrect based on the comparing the image of the filled prescription to the standard prescription image; and
generating an alert for the patient based the determining that the medication is incorrect;
sending the alert to the user device and displaying the alert to the patient;
rejecting the prescription based upon the grade for the prescription being below the threshold grade;
forwarding the prescription to a prescriber based on the grade for the prescription being less than the threshold grade;
receiving a verification from the prescriber responsive to forwarding the prescription to the prescriber; 
forwarding the verification to the automated medication dispenser; and
outputting, by the processor, control instructions to cause the automated medication dispenser to dispense the medication to the patient according to the verified prescription.
2.  (Cancelled)
3.  (Previously Presented)	The method of Claim 1, further comprising displaying to the patient, by the user device, the grade for the prescription.
4.  (Cancelled)	
5.  (Cancelled).
6.  (Cancelled)
7.  (Cancelled)
8.  (Cancelled)
9.  (Previously Presented)	The method of Claim 1, wherein the medication attributes further comprise at least one of a color, a shape, and a weight.
10.  (Original)	The method of Claim 1, wherein the patient profile comprises a patient medication profile.

determining one or more warnings based on the medication details and the patient profile;	
displaying, by the user device, the one or more warnings to the patient; and
displaying, by a second device, the one or more warnings to a medication dispenser.
12.  (Previously Presented)	The method of Claim 1, wherein the grade for the prescription comprises at least one of a numerical grade, a letter grade, or a color-coded grade.
13. (Currently Amended) A computer system for minimizing errors in prescription medication dispensing, the computer system including a server having a processor, the processor configured to:
obtain a prescription of a medication for a patient; 
obtain a patient profile associated with the patient; 
obtain medication details for the medication;
obtaining, from a biometric sensor associated with a user device of the patient, biometric data associated with the patient, wherein the biometric data is one of heart rate data, blood pressure data, or blood oxidation data;
display to the patient the medication details;
determining a grade for the prescription based on the medication details, the patient profile, and the biometric data;

comparing the grade for the prescription to the threshold grade;
forwarding the prescription to an automated medication dispenser based upon the grade for the prescription being above the threshold grade, wherein the forwarding includes control instructions that cause the automated medication dispenser to dispense the medication to the patient according to the prescription; 
rejecting the prescription based upon the grade for the prescription being below the threshold grade; 
forwarding the rejected prescription to a prescriber based on the grade for the prescription being less than the threshold grade;
receiving a verification that the rejected prescription is correct from the prescriber responsive to forwarding the prescription to the prescriber;
forwarding the verification to the automated medication dispenser; and
outputting, by the processor, control instructions that cause the automated medication dispenser to dispense the medication to the patient according to the verified prescription;
determining a scheduled activity of the patient based on analyzing an application associated with the user device; 
determining a conflict between the medication details for the medication and the scheduled activity of the patient;
sending a conflict notification, to the user device, of the conflict to the patient which is displayed to the patient; 
corresponding to the control instructions from the automated medication dispenser comprising medication attributes about a filled prescription, wherein the medication attributes comprise a standard prescription image;
obtaining, by the user device, an image of the filled prescription; 
comparing the image of the filled prescription to the standard prescription image;
determining [[that]] whether the medication is correct or incorrect based on the comparing the image of the filled prescription to the standard prescription image; and
generating a correctness notification that notifies the patient that the correct medication was filled;
generating an alert for the patient based the determining that the medication is incorrect, and[[;]]
sending the correctness notification or the alert to the user device which is displayed to the patient 





14. (Cancelled)
15. (Cancelled)
16. (Previously Presented) The computer system of Claim 13, wherein the processor is further configured to:
determine one or more warnings based on the medication details and the patient profile;
display the one or more warnings to the patient; and
display the one or more warnings to a medication dispenser.
17. (Currently Amended) A computer program product for minimizing errors in prescription medication dispensing, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform:
obtaining a prescription of a medication for a patient; 
obtaining a patient profile associated with the patient; 
obtaining medication details for the medication;
obtaining, from a biometric sensor associated with a user device of the patient, biometric data associated with the patient, wherein the biometric data is one of heart rate data, blood pressure data, or blood oxidation data;
display to the patient the medication details;

obtaining a threshold grade; 
comparing the grade for the prescription to the threshold grade;
forwarding the prescription to an automated medication dispenser based upon the grade for the prescription being above the threshold grade, wherein the forwarding includes control instructions that cause the automated medication dispenser to dispense the medication to the patient according to the prescription; 
rejecting the prescription based upon the grade for the prescription being below the threshold grade; 
forwarding the rejected prescription to a prescriber based on the grade for the prescription being less than the threshold grade;
receiving a verification that the rejected prescription is correct from the prescriber responsive to forwarding the prescription to the prescriber;
forwarding the verification to the automated medication dispenser; and
outputting, by the processor, control instructions that cause the automated medication dispenser to dispense the medication to the patient according to the verified prescription;
determining a scheduled activity of the patient based on analyzing an application associated with the user device; 
determining a conflict between the medication details for the medication and the scheduled activity of the patient;
conflict notification, to the user device, of the conflict to the patient which is displayed to the patient; 
receiving, by the processor, filled prescription data corresponding to the control instructions from the automated medication dispenser comprising medication attributes about a filled prescription, wherein the medication attributes comprise a standard prescription image;
obtaining, by the user device, an image of the filled prescription; 
comparing the image of the filled prescription to the standard prescription image;
determining [[that]] whether the medication is correct or incorrect based on the comparing the image of the filled prescription to the standard prescription image; and
generating a correctness notification that notifies the patient that the correct medication was filled;
generating an alert for the patient based the determining that the medication is incorrect, and[[;]]
sending the correctness notification or the alert to the user device which is displayed to the patient 





18. (Cancelled)
19. (Cancelled)
20. (Original) The computer program product of Claim 17, further comprising: 
determining one or more warnings based on the medication details and the patient profile; 
displaying the one or more warnings to the patient; and
displaying the one or more warnings to a medication dispenser.
21. (Canceled).

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: obtaining information about a patient that includes prescription information and one of heart rate data, blood pressure data, or blood oxidation data; grading the prescription based on the medication details, the patient profile, and the biometric data and comparing the 
The claimed invention is also subject matter eligible in accord with the 2019 Revised Patent Subject Matter Eligibility Guidance because the recitation of control of the automated dispenser based on control instructions provides a practical application.
The most remarkable prior art of record is as follows:
Ghouri et al.: U.S. Pre-Grant Patent Publication No. 2016/0357929;
Rashid: U.S. Pre-Grant Patent Publication No. 2014/0114470;
Nockley: U.S. Pre-Grant Patent Publication No. 2013/0090947;
Rheault et al.: U.S. Pre-Grant Patent Publication No. 2019/0279182;
Kulawiec: U.S. Pre-Grant Patent Publication No. 2013/0085767;
Kozic et al.: U.S. Pre-Grant Patent Publication No. 2004/0172289;
Meredith et al.: U.S. Pre-Grant Patent Publication No. 2019/0279182.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Additional prior art references of note are listed in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626